Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4th January 2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,887,903 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the current application involve claiming
“a method comprising: receiving, by a wireless device, at least one message comprising: first configuration parameters of a first bandwidth part; and second configuration parameters of a second bandwidth part, the second configuration parameters comprising a scheduling request configuration indicating scheduling request resources for a logical channel; triggering a scheduling request in response to data becoming available for the logical channel; starting a random access process, by transmitting a random access preamble, in response to a valid scheduling request resource for the logical channel not being available on the first bandwidth part; receiving a downlink control information indicating switching from the first bandwidth part to the second bandwidth part; and in response to the scheduling request resources being available on the second bandwidth part: canceling the random access process; and transmitting a scheduling request signal via the scheduling request resources.”
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9, 10 – 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ou et al (US 10,999,870 B2).
Claim 1. Ou shows a method (abstract) comprising:  	receiving, by a wireless device, one or more radio resource control (RRC) messages comprising configuration parameters, of a cell, indicating a first bandwidth part (BWP) and a second BWP (fig. 10 and col. 5 lines 53-57: note that it is for RRC connected mode UE FFS how to indicate to the UE which bandwidth part configuration (if multiple) should be assumed for resource allocation at a given time FFS neighbour cell RR);  	receiving a first downlink control information (DCI) scheduling one or more first uplink resources for a first transmission of a first uplink transport block (TB) via the first BWP of the cell (col. 6 lines 57-62: activation/deactivation of DL and UL bandwidth parts can be by means of dedicated RRC signaling Possibility to activate in the bandwidth part configuration by means of DCI);  	receiving, before the first transmission of the first uplink TB, a second DCI (col. 6 line 62: DCIs) indicating: a switching from the first BWP to the second BWP of the cell (col. 6 lines 11-16: TB to bandwidth part mapping the active DL/UL bandwidth part is not assumed to span a frequency range larger than the DL/UL bandwidth capability of the UE in a component carrier and necessary mechanism to enable UE RF retuning for bandwidth part switching); and  	one or more second uplink resources for a second transmission of a second uplink TB via the second BWP (col. 6 lines 57-67: activation/deactivation of DL and UL bandwidth parts can be by means of dedicated RRC signaling Possibility to activate in the bandwidth part configuration by means of DCI (explicitly and/or implicitly) or MAC CE [one to be selected] by means of DCI could mean Explicit: Indication in DCI (FFS: scheduling assignment/grant or a separate DCI) triggers activation/deactivation… separate DCI means DCI not carrying scheduling assignment/grant Implicit: Presence of DCI (scheduling assignment/grant) in itself triggers activation/deactivation which does not imply that all these alternatives are to be supported… FFS: by means of timer FFS: according to configured time pattern); and  	canceling the first transmission of the first uplink TB (col. 20 lines 28-30: when a BWP is deactivated, the UE considers the RACH configuration associated with the BWP as not usable or preferable).
Claim 2. Ou shows the method of claim 1, further comprising creating the first TB in response to receiving the first DCI (col. 6 lines 11 and 61-67).
Claim 3. Ou shows the method of claim 1, wherein the cell is a primary cell or a secondary cell (col. 3 lines 5-9: an access network using beamforming to transmit to access terminals scattered randomly through its coverage causes less interference to access terminals in neighboring cells than an access network transmitting through a single antenna to all its access terminals).
Claim 4. Ou shows the method of claim 1, wherein the second DCI comprises a field indicating an identifier of the second BWP (col. 21 lines 57-62: the UE could receive a signalling from the network node to activate the BWP wherein the signalling could be a RRC signalling, a DCI indicating a scheduling grant, or a MAC control element and the BWP could be a UL (Uplink) BWP and the RACH transmission could be a transmission of a random access preamble).
Claim 5. Ou shows the method of claim 1, wherein the first BWP is an active bandwidth part when the wireless device receives the second DCI (col. 7 lines 3-4: presence of DCI (scheduling assignment/grant) in itself triggers activation/deactivation).
Claim 6. Ou shows the method of claim 1, wherein the wireless device receives the second DCI after receiving the first DCI (col. 6 lines 65-67: indication in DCI (FFS: scheduling assignment/grant or a separate DCI) triggers activation/deactivation).
Claim 7. Ou shows the method of claim 1, wherein the first transmission of the first uplink TB is no later than a beginning of the second transmission of the second uplink TB (col. 6 line 11: TB to bandwidth part mapping).
Claim 8. Ou shows the method of claim 1, wherein the first transmission of the first uplink TB is after the wireless device performing the switching from the first BWP to the second BWP of the cell (col. 25 lines 38-50: a first BWP for at least one of the multiple BWPs of the one component carrier; determining whether there is a second RACH configuration associated with a currently active BWP after receiving the information; selecting a RACH resource to perform a RACH transmission in the currently active BWP using the second RACH configuration if the second RACH configuration is associated with the currently active BWP; and selecting a RACH resource to perform a RACH transmission in a second BWP which is not the currently active BWP if no RACH configuration is associated with the currently active BWP).
Claim 9. Ou shows the method of claim 1, further comprising performing the switching from the first BWP to the second BWP of the cell (col. 5 lines 53-57: the same value applies for each serving cell (although the associated functionality is performed independently for each cell)).
Claim 10. Ou shows the method of claim 9, wherein the receiving the second DCI is before the wireless device performing the switching from the first BWP to the second BWP of the cell (col. 6 lines 12-16: the active DL/UL bandwidth part is not assumed to span a frequency range larger than the DL/UL bandwidth capability of the UE in a component carrier… to enable UE RF retuning for bandwidth part switching).
---------- ---------- ----------
Claim 11. Ou shows a wireless device (fig. 1: UE 116/122; fig. 3) comprising:  	one or more processors (fig. 3: control circuit 306 with CPU 308); and  	memory storing instructions (fig. 3: memory 310) that, when executed by the one or more processors, cause the wireless device to:  	receive one or more radio resource control (RRC) messages comprising configuration parameters, of a cell, indicating a first bandwidth part (BWP) and a second BWP (fig. 10 and col. 5 lines 53-57: note that it is for RRC connected mode UE FFS how to indicate to the UE which bandwidth part configuration (if multiple) should be assumed for resource allocation at a given time FFS neighbour cell RR);  	receive a first downlink control information (DCI) scheduling one or more first uplink resources for a first transmission of a first uplink transport block (TB) via the first BWP of the cell (col. 6 lines 57-62: activation/deactivation of DL and UL bandwidth parts can be by means of dedicated RRC signaling Possibility to activate in the bandwidth part configuration by means of DCI);  	receive, before the first transmission of the first uplink TB, a second DCI (col. 6 line 62: DCIs) indicating:  	a switch from the first BWP to the second BWP of the cell (col. 6 lines 11-16: TB to bandwidth part mapping the active DL/UL bandwidth part is not assumed to span a frequency range larger than the DL/UL bandwidth capability of the UE in a component carrier and necessary mechanism to enable UE RF retuning for bandwidth part switching); and  	one or more second uplink resources for a second transmission of a second uplink TB via the second BWP (col. 6 lines 57-67: activation/deactivation of DL and UL bandwidth parts can be by means of dedicated RRC signaling Possibility to activate in the bandwidth part configuration by means of DCI (explicitly and/or implicitly) or MAC CE [one to be selected] by means of DCI could mean Explicit: Indication in DCI (FFS: scheduling assignment/grant or a separate DCI) triggers activation/deactivation… separate DCI means DCI not carrying scheduling assignment/grant Implicit: Presence of DCI (scheduling assignment/grant) in itself triggers activation/deactivation which does not imply that all these alternatives are to be supported… FFS: by means of timer FFS: according to configured time pattern); and  	cancel the first transmission of the first uplink TB (col. 20 lines 28-30: when a BWP is deactivated, the UE considers the RACH configuration associated with the BWP as not usable or preferable).
Claim 12. Ou shows the wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to create the first TB in response to receiving the first DCI (col. 6 lines 11 and 61-67).
Claim 13. Ou shows the wireless device of claim 11, wherein the cell is a primary cell or a secondary cell (col. 3 lines 5-9: an access network using beamforming to transmit to access terminals scattered randomly through its coverage causes less interference to access terminals in neighboring cells than an access network transmitting through a single antenna to all its access terminals).
Claim 14. Ou shows the wireless device of claim 11, wherein the second DCI comprises a field indicating an identifier of the second BWP (col. 21 lines 57-62: the UE could receive a signalling from the network node to activate the BWP wherein the signalling could be a RRC signalling, a DCI indicating a scheduling grant, or a MAC control element and the BWP could be a UL (Uplink) BWP and the RACH transmission could be a transmission of a random access preamble).
Claim 15. Ou shows the wireless device of claim 11, wherein the first BWP is an active bandwidth part when the wireless device receives the second DCI (col. 7 lines 3-4: presence of DCI (scheduling assignment/grant) in itself triggers activation/deactivation).
Claim 16. Ou shows the wireless device of claim 11, wherein the wireless device receives the second DCI after reception of the first DCI (col. 6 lines 65-67: indication in DCI (FFS: scheduling assignment/grant or a separate DCI) triggers activation/deactivation).
Claim 17. Ou shows the wireless device of claim 11, wherein the first transmission of the first uplink TB is no later than a beginning of the second transmission of the second uplink TB (col. 6 line 11: TB to bandwidth part mapping).
Claim 18. Ou shows the wireless device of claim 11, wherein the first transmission of the first uplink TB is after the wireless device performs the switch from the first BWP to the second BWP of the cell (col. 25 lines 38-50: a first BWP for at least one of the multiple BWPs of the one component carrier; determining whether there is a second RACH configuration associated with a currently active BWP after receiving the information; selecting a RACH resource to perform a RACH transmission in the currently active BWP using the second RACH configuration if the second RACH configuration is associated with the currently active BWP; and selecting a RACH resource to perform a RACH transmission in a second BWP which is not the currently active BWP if no RACH configuration is associated with the currently active BWP).
Claim 19. Ou shows the wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to perform the switch from the first BWP to the second BWP of the cell (col. 5 lines 53-57: the same value applies for each serving cell (although the associated functionality is performed independently for each cell)).
---------- ---------- ----------
Claim 20. Ou shows a system (fig. 1) comprising:  	a base station (fig. 1: base station 100); and  	a wireless device (fig. 1: UE 116/122; fig. 3) comprising:  	one or more processors (fig. 3: control circuit 306 with CPU 308); and  	memory storing instructions (fig. 3: memory 310) that, when executed by the one or more processors, cause the wireless device to:  	receive, from the base station, one or more radio resource control (RRC) messages comprising configuration parameters, of a cell, indicating a first bandwidth part (BWP) and a second BWP (fig. 10 and col. 5 lines 53-57: note that it is for RRC connected mode UE FFS how to indicate to the UE which bandwidth part configuration (if multiple) should be assumed for resource allocation at a given time FFS neighbour cell RR);  	receive a first downlink control information (DCI) scheduling one or more first uplink resources for a first transmission of a first uplink transport block (TB) via the first BWP of the cell (col. 6 lines 57-62: activation/deactivation of DL and UL bandwidth parts can be by means of dedicated RRC signaling Possibility to activate in the bandwidth part configuration by means of DCI);  	receive, before the first transmission of the first uplink TB, a second DCI (col. 6 line 62: DCIs) indicating:  	a switch from the first BWP to the second BWP of the cell (col. 6 lines 11-16: TB to bandwidth part mapping the active DL/UL bandwidth part is not assumed to span a frequency range larger than the DL/UL bandwidth capability of the UE in a component carrier and necessary mechanism to enable UE RF retuning for bandwidth part switching); and  	one or more second uplink resources for a second transmission of a second uplink TB via the second BWP (col. 6 lines 57-67: activation/deactivation of DL and UL bandwidth parts can be by means of dedicated RRC signaling Possibility to activate in the bandwidth part configuration by means of DCI (explicitly and/or implicitly) or MAC CE [one to be selected] by means of DCI could mean Explicit: Indication in DCI (FFS: scheduling assignment/grant or a separate DCI) triggers activation/deactivation… separate DCI means DCI not carrying scheduling assignment/grant Implicit: Presence of DCI (scheduling assignment/grant) in itself triggers activation/deactivation which does not imply that all these alternatives are to be supported… FFS: by means of timer FFS: according to configured time pattern); and  	cancel the first transmission of the first uplink TB (col. 20 lines 28-30: when a BWP is deactivated, the UE considers the RACH configuration associated with the BWP as not usable or preferable).
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Babaei et al, US 10,869,312 B2: a wireless device that receives configuration parameters of a first bandwidth part and a second bandwidth part.
2. Pelletier et al, US 2020/0059345 A1: a receiver bandwidth adaptation for radio access technologies (RATs) for a New Radio (NR) or 5G flexible RAT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        23rd April 2022